DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "seemingly infinite" in claims 1, 10, 13, 19 and 20 is a relative term which renders the claim indefinite.  The term "seemingly infinite" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret the “seemingly infinite actor population” as a “finite actor population”.
The term "relatively evenly" in claims 1, 11, and 20 is a relative term which renders the claim indefinite.  The term "relatively evenly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the For examination purposes, Examiner will interpret “distribute normalized data relatively evenly across 5the plurality of knowledge hardware nodes” as distributing the normalized data to each of the hardware nodes. 
Claims 2-9, 12, and 14-18 are dependent claims that do not cure the deficiencies and are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoigui (US-20100070448-A1).
Regarding Claim 10,
Omoigui teaches a system comprising: 
a knowledge base system (para] [0281] The methodology of the present invention is directed in part to the operational aspects of the entire system, including the retrieval, management, delivery and presentation of knowledge) para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.); and
 a relevancy processor arrangement comprising a series of processors organized in a tree arrangement (fig. 4; arranged in tree structure) and configured to perform functions according to at 20least one of the plurality of rule sets contained in the rule package (para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.), wherein a topmost processor (fig. 4; topmost processor shown in 20.) in the tree structure provides results of analysis using fuzzy logic (para [2471] B. If at least one ontology for a KC is still being indexed into the OOM and a semantic query comes in to the KIS (needing semantic stemming), the KIS uses the KDS for ontology lookup. In such a case, the fuzzy mapping steps below may be employed.), wherein the relevancy processor arrangement comprises a series of interconnected compute servers comprising aggregator hardware nodes and processor hardware nodes (para [0444] The server components preferably include a Knowledge Integration Server (KIS) 50 and a Knowledge Base Server (KBS) 80, which may be physically integrated or separate. KBS (i.e. aggregator)), wherein the para [2473] D. For all returned categories (which could include many irrelevant categories because of poor document set analysis algorithms using context-less Latent Semantic Indexing or similar techniques), prune the list by checking for categories matching the qualified concept name (passed by the user)--when fuzzy mapping with the KDS may be employed And para [2536] 3. Automate the Safe List. A set of algorithms to attempt to automate the population and/or maintenance of the Safe List.) and 25scale performance of multiple disjoint algorithms (para [0469] In the preferred embodiment, aggressive client-side caching is employed and server-side caching is avoided unless it clearly improves performance. This is because client-side caching scales better than server-side caching since the client caches requests based on its local context.) across a seemingly infinite actor population (para [0444] With reference to FIG. 4, at its highest level the system 10 includes a server 20 comprised of several components that work together to provide context and time-sensitive semantic information retrieval services to clients 30 operating a presentation platform (e.g., a browser) via a communication medium 40, such as the Internet or an intranet. And para [1452] KIS servers are preferably deployed per domain to strike a balance between being too narrow such that there is not enough knowledge sharing possibility of navigation and inference in the network and being too high that scalability (in storage and CPU horsepower needed by the database and/or the inference engine) becomes a problem.);  80Attorney Docket SCIA0005 
para [0691] 2. One or more taxonomies that correspond to the supported semantic domains. These taxonomies contain a hierarchy of category names. [0692] 3. A categorization engine that take a piece of text or XML and the semantic domain name with which the categorization is to be performed, and returns the categories in that domain that the text or XML belong to, along with the categorization scores (on a scale of 0-10 or, preferably, 0-100). [1620] The semantic relevance score defines the normalized score that the concept extraction engine returns.) .
Regarding Claim 14,
Omoigui teaches the system of claim 10, Omoigui further teaches wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator node (para [0444] The server components preferably include a Knowledge Integration Server ( KIS) 50 and a Knowledge Base Server (KBS) 80, which may be physically integrated or separate. Within the system, all objects or events in a given hierarchy are active Agents 90 semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client according to a predetermined and customizable theme or "Skin." (Queries (i.e. computations)) to one aggregator node (para [0689] The Knowledge Base Server (KBS) is the server that hosts knowledge for the KIS. KBS (i.e aggregator node) and KIS (processor node)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US-20100070448-A1) in view of Chen et al. (US-20170093619-A1).
Regarding Claim 1,
Omoigui teaches a system comprising: 
a series of interconnected compute servers comprising a supervisory hardware node and a plurality of knowledge hardware nodes (para [0444] This system and method is referred to herein by the trademarked term Information Nervous System.TM.. With reference to FIG. 4, at its highest level the system 10 includes a server 20 comprised of several components that work together to provide context and time-sensitive semantic information retrieval services to clients 30 operating a presentation platform (e.g., a browser) via a communication medium 40, such as the Internet or an intranet. The server components preferably include a Knowledge Integration Server (KIS) 50 and a Knowledge Base Server (KBS) 80, which may be physically integrated or separate.), wherein the series of 5interconnected compute servers are configured to categorize (para [2473] D. For all returned categories (which could include many irrelevant categories because of poor document set analysis algorithms using context-less Latent Semantic Indexing or similar techniques), prune the list by checking for categories matching the qualified concept name (passed by the user)--when fuzzy mapping with the KDS may be employed And para [2536] 3. Automate the Safe List. A set of algorithms to attempt to automate the population and/or maintenance of the Safe List.) and scale performance of multiple disjoint algorithms across a seemingly infinite actor population (para [0444] With reference to FIG. 4, at its highest level the system 10 includes a server 20 comprised of several components that work together to provide context and time-sensitive semantic information retrieval services to clients 30 operating a presentation platform (e.g., a browser) via a communication medium 40, such as the Internet or an intranet. And para [1452] KIS servers are preferably deployed per domain to strike a balance between being too narrow such that there is not enough knowledge sharing possibility of navigation and inference in the network and being too high that scalability (in storage and CPU horsepower needed by the database and/or the inference engine) becomes a problem.), wherein the series of interconnected compute servers are configured to: 
para [0691] 2. One or more taxonomies that correspond to the supported semantic domains. These taxonomies contain a hierarchy of category names. [0692] 3. A categorization engine that take a piece of text or XML and the semantic domain name with which the categorization is to be performed, and returns the categories in that domain that the text or XML belong to, along with the categorization scores (on a scale of 0-10 or, preferably, 0-100). [1620] The semantic relevance score defines the normalized score that the concept extraction engine returns.); 
supervise algorithm execution across knowledge hardware nodes (The KIS takes this as a signal not to follow the link (para [2534] this is what currently happens for Medline). Due to the KIS' Adaptive Ranking algorithm, the KIS may be able to semantically rank on a relative basis so that the "best" descriptions can still be returned first.); and 
collate and present results of analysis of the seemingly infinite actor population (Abs. This system provides various means for the client to customize and "blend" Agents and the underlying related queries to optimize the presentation of the resulting information. The present invention is directed to a framework or medium for knowledge retrieval, management, delivery and/or presentation.).
Omoigui does not explicitly disclose
distribute …data relatively evenly across the plurality of knowledge 10hardware nodes; 
However, Chen teaches
para [0269] Searching is directly applied on the distributed database which is distributed in each network node.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 2,

a rule package (para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.); and 
a series of processors organized in a tree arrangement (fig. 4; arranged in tree structure)  and configured to perform functions according to a rule set contained in the rule package (para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.); 
wherein the topmost processor in the tree structure (fig. 4; topmost processor shown in 20.) provides results of analysis using fuzzy logic (para [2471] B. If at least one ontology for a KC is still being indexed into the OOM and a semantic query comes in to the KIS (needing semantic stemming), the KIS uses the KDS for ontology lookup. In such a case, the fuzzy mapping steps below may be employed.); 
Chen (US 20170093619 A1) teaches 
wherein the rule package comprises set comprises a series of rule sets, each rule set corresponding to a different one of the series of processors (para [0047] In the distributed architecture embodiment, each device node is a center for managing everything in the area it covers. A partial database and knowledge engine (rules executor) is running in each device node, such that the entire database is spread out among all the nodes. And para [0274] All the Event A's and Event B's in all the rules packages are separated into groups. (Each group contains all the events for which the same network node is involved), and each group will be sent to the related network node. Each group is executed by a knowledge engine (rules executor) in each related network node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 3,
Omoigui and Chen The system of claim 1. Omoigui further teaches wherein the plurality of knowledge hardware nodes comprise processor nodes and aggregator nodes, and a first set of the knowledge hardware nodes performs computations and provides results of the 25computations (para [0444] The server components preferably include a Knowledge Integration Server ( KIS) 50 and a Knowledge Base Server (KBS) 80, which may be physically integrated or separate. Within the system, all objects or events in a given hierarchy are active Agents 90 semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client according to a predetermined and customizable theme or "Skin." (Queries (i.e. computations)) to one aggregator node (para [0689] The Knowledge Base Server (KBS) is the server that hosts knowledge for the KIS. KBS (i.e aggregator node) and KIS (processor node)).
Regarding Claim 4,
Omoigui and Chen teach the system of claim 1.
	Omoigui does not explicitly disclose
wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically.

wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically (para [0274] All the Event A's and Event B's in all the rules packages are separated into groups. (Each group contains all the events for which the same network node is involved), and each group will be sent to the related network node. Each group is executed by a knowledge engine ( rules executor) in each related network node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 5,
Omoigui and Chen teaches the system of claim 1.
Omoigui does not explicitly disclose
wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.
However, Chen (US 20170093619 A1) teaches
wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model (para [0011] Each device node in the system contains rules defining their behavior when certain defined "events" related to objects in the area they cover occur. And para [0242] Event B related to each network node that can read and write values from a corresponding global memory that the system allocates for that network node individually.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules (para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 11,
Omoigui teaches the system of claim 10. 
	Omoigui does not explicitly disclose 
wherein the series of interconnected compute servers are further configured to distribute …data relatively evenly across 5the plurality of knowledge hardware nodes.
However, Chen teaches
distribute …data relatively evenly across the plurality of knowledge 10hardware nodes (para [0269] Searching is directly applied on the distributed database which is distributed in each network node.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 12,
Omoigui and Chen teach the system of claim 11, Omoigui further teaches wherein the series of interconnected compute servers are further configured to supervise algorithm execution across knowledge hardware nodes (para [2534] this is what currently happens for Medline). Due to the KIS' Adaptive Ranking algorithm, the KIS may be able to semantically rank on a relative basis so that the "best" descriptions can still be returned first.).
Regarding Claim 13,
Omoigui and Chen teach teach the system of claim 12, Omoigui further teaches wherein the series of interconnected compute 10servers are further configured to collate and present results of analysis of the seemingly infinite actor population (Abs. This system provides various means for the client to customize and "blend" Agents and the underlying related queries to optimize the presentation of the resulting information. The present invention is directed to a framework or medium for knowledge retrieval, management, delivery and/or presentation.).

Regarding Claim 15,
Omoigui teaches the system of claim 10, 
	Omoigui does not explicitly disclose
wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically.
However, Chen (US 20170093619 A1) teaches
wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically (para [0274] All the Event A's and Event B's in all the rules packages are separated into groups. (Each group contains all the events for which the same network node is involved), and each group will be sent to the related network node. Each group is executed by a knowledge engine ( rules executor) in each related network node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 16,
Omoigui teaches the system of claim 10. 
	Omoigui does not explicitly disclose
wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.
However, Chen (US 20170093619 A1) teaches
para [0011] Each device node in the system contains rules defining their behavior when certain defined "events" related to objects in the area they cover occur. And para [0242] Event B related to each network node that can read and write values from a corresponding global memory that the system allocates for that network node individually.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 19,
Omoigui teaches a system comprising:  
25a knowledge base hardware system (para] [0281] The methodology of the present invention is directed in part to the operational aspects of the entire system, including the retrieval, management, delivery and presentation of knowledge) comprising a rule package…(para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.); and  81Attorney Docket SCIA0005 
a relevancy processor arrangement comprising a series of processors organized in a tree arrangement (fig. 4; arranged in tree structure) and configured to perform functions according to at least one of the plurality of rule sets contained in the rule package (para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.) using fuzzy logic (para [2471] B. If at least one ontology for a KC is still being indexed into the OOM and a semantic query comes in to the KIS (needing semantic stemming), the KIS uses the KDS for ontology lookup. In such a case, the fuzzy mapping steps below may be employed.), wherein the relevancy processor arrangement comprises a series of interconnected 5compute servers comprising aggregator hardware nodes and processor hardware nodes (para [0444] The server components preferably include a Knowledge Integration Server (KIS) 50 and a Knowledge Base Server (KBS) 80, which may be physically integrated or separate. KBS (i.e. aggregator)), wherein the series of interconnected compute servers are configured to categorize (para [2473] D. For all returned categories (which could include many irrelevant categories because of poor document set analysis algorithms using context-less Latent Semantic Indexing or similar techniques), prune the list by checking for categories matching the qualified concept name (passed by the user)--when fuzzy mapping with the KDS may be employed And para [2536] 3. Automate the Safe List. A set of algorithms to attempt to automate the population and/or maintenance of the Safe List.) and scale performance of multiple disjoint algorithms (para [0469] In the preferred embodiment, aggressive client-side caching is employed and server-side caching is avoided unless it clearly improves performance. This is because client-side caching scales better than server-side caching since the client caches requests based on its local context.) across a seemingly infinite actor population (para [0444] With reference to FIG. 4, at its highest level the system 10 includes a server 20 comprised of several components that work together to provide context and time-sensitive semantic information retrieval services to clients 30 operating a presentation platform (e.g., a browser) via a communication medium 40, such as the Internet or an intranet. And para [1452] KIS servers are preferably deployed per domain to strike a balance between being too narrow such that there is not enough knowledge sharing possibility of navigation and inference in the network and being too high that scalability (in storage and CPU horsepower needed by the database and/or the inference engine) becomes a problem.).
Omoigui does not explicitly disclose
…a rule package comprising a plurality of rule sets configured to receive rules from a rule device and events from an events device;
However, Chen teaches
…a rule package comprising a plurality of rule sets configured to receive rules from a rule device (para [0012] Remote servers connected to the system network collect information from each device node in different areas for trans-regional information grabbing, indexing, searching, interacting, and for analyzing the interconnections between the objects (or "things") to establish better rules for the system to download and for people to use.) and events from an events device (para [0011] Each device node in the system contains rules defining their behavior when certain defined "events" related to objects in the area they cover occur. These rules define the overall behavior of the system and allow the system to pass information related to these events to other systems and users.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 20,
Omoigui and Chen teach the system of claim 19, Omoigui further teaches wherein the series of interconnected compute 10servers are configured to normalize data using a common taxonomy (para [0691] 2. One or more taxonomies that correspond to the supported semantic domains. These taxonomies contain a hierarchy of category names. [0692] 3. A categorization engine that take a piece of text or XML and the semantic domain name with which the categorization is to be performed, and returns the categories in that domain that the text or XML belong to, along with the categorization scores (on a scale of 0-10 or, preferably, 0-100). [1620] The semantic relevance score defines the normalized score that the concept extraction engine returns.), …, supervise algorithm execution across knowledge hardware nodes (para [2534] this is what currently happens for Medline). Due to the KIS' Adaptive Ranking algorithm, the KIS may be able to semantically rank on a relative basis so that the "best" descriptions can still be returned first.), and collate and present results of analysis of the seemingly infinite actor population (Abs. This system provides various means for the client to customize and "blend" Agents and the underlying related queries to optimize the presentation of the resulting information. The present invention is directed to a framework or medium for knowledge retrieval, management, delivery and/or presentation.).
Omoigui does not explicitly disclose
distribute …data relatively evenly across the plurality of knowledge 10hardware nodes; 
However, Chen teaches
distribute …data relatively evenly across the plurality of knowledge 10hardware nodes (para [0269] Searching is directly applied on the distributed database which is distributed in each network node.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system (para [0341] As an open, vendor-neutral standard, LDAP provides an extendable architecture for centralized storage and management of information that needs to be available for today's distributed systems and services.) for applying rules ((para [2468] The following rules may be used in various embodiments of the invention to achieve semantic stemming. Each of the rules may be practiced independently of the others or in combination with one or more rules. Furthermore, the rules themselves may be altered, reduced, or augmented with various steps as may be necessary.)) of Omoigui with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US-20100070448-A1) in view of Chen et al. (US-20170093619-A1) and Zhong et al. (US-20170093645-A1).
Regarding Claim 6,
Omoigui and Chen teach the system of claim 5, 
	Omoigui and Chen do not explicitly disclose
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.
However, Zhong et al. (US 20170093645 A1) teaches
para [0093] In some embodiments, a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5).).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Omoigui (para [0017] To be able to process such a query, a Web site or search engine must "know" it contains books and must be able to intelligently filter its contents based on the semantics of the query request.) with the method of retrieving information of Zhong et al. (para [0133] Each indexer 206 may be responsible for storing and searching a subset of the events contained in a corresponding data store 208. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel.).
Doing so would allow for faster data retrieval (para [0132] This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval.)
Regarding Claim 17,

wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.
However, Zhong et al. (US 20170093645 A1) teaches
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event (para [0093] In some embodiments, a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5).).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Omoigui (para [0017] To be able to process such a query, a Web site or search engine must "know" it contains books and must be able to intelligently filter its contents based on the semantics of the query request.) with the method of retrieving information of Zhong et al. (para [0133] Each indexer 206 may be responsible for storing and searching a subset of the events contained in a corresponding data store 208. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel.).
para [0132] This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval.)

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over over Omoigui (US-20100070448-A1) in view of Chen et al. (US-20170093619-A1) and Jebara et al. (US-20120005238-A1).
Regarding Claim 7,
Omoigui and Chen teach the system of claim 1.
	Omoigui does not explicitly disclose
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true.
However, Jebara et al. (US 20120005238 A1) teaches
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true (para [0041] The edge weight values for the online dating service problem can be compatibility index values that represent compatibility values for the respective edges (or connections) between respective members on the graph. The compatibility index value can be computed by any suitable process or system, for example, collaborative filtering, matching of profiles based on similarity or more complex rules, etc.).
para [0321] Preferably utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network of the present invention.) with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)
Regarding Claim 9,
Omoigui and Chen teach the system of claim 3, 
	Omoigui and Chen does not explicitly disclose 
wherein each processor node has a relevant weighting representing a weight the node is to be accorded by its aggregator node.
However, Jebara et al. (US 20120005238 A1) teaches
wherein each processor node has a relevant weighting representing a weight the node is to be accorded by its aggregator node (para [0077] At 606, degree constraints are set for the original nodes within the expanded graph data structure. The degree constraint for the original nodes is set to the size of one side of the original weight matrix. In other words, if the original weight matrix is of size n.times.n, then the original nodes are constrained such the b=n when performing the b-matching on the expanded graph and expanded weight matrix.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the rules engine of Omoigui (para [0321] Preferably utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network of the present invention.) with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US-20100070448-A1) in view of Chen et al. (US-20170093619-A1) and Cormier et al. (US-9087090-B1).
Regarding Claim 8,
Omoigui and Chen teach the system of claim 3.
	Omoigui does not explicitly disclose 

However, Cormier et al. (US 9087090 B1) teaches
wherein each processor node comprises an effect assessment contribution set by collection of rules in an associated rule set comprising an average of compatibility index values for at least one rule (Col. 17 lines 32-37; For example, the compatibility indices can be combined by computing an average of the compatibility indices, or alternatively by computing a weighted average of the compatibility indices based on an ordering of associated qualitative search terms in the query.).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Omoigui with the method of retrieving information of Cormier et al.
Doing so would allow for faster data retrieval (Col. 6 lines 26-30; This not only improves time-based searches, but it also allows events with recent timestamps that may have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.),

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US-20100070448-A1) in view of Jebara et al. (US-20120005238-A1).
Regarding Claim 18,
Omoigui teaches the system of claim 10,
Omoigui does not explicitly disclose

However, Jebara et al. (US 20120005238 A1) teaches
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true (para [0041] The edge weight values for the online dating service problem can be compatibility index values that represent compatibility values for the respective edges (or connections) between respective members on the graph. The compatibility index value can be computed by any suitable process or system, for example, collaborative filtering, matching of profiles based on similarity or more complex rules, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the rules engine of Omoigui (para [0321] Preferably utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network of the present invention.) with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121